 Case 6:19-cv-06071-RTD Document 23                      Filed 05/18/20 Page 1 of 1 PageID #: 56



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

KIRK DAVID HALCOMB                                                                             PETITIONER

v.                                        Civil No. 6:19-cv-06071

MIKE McCORMICK, Sheriff
Garland County, Arkansas                                                                      RESPONDENT

                                                  ORDER


        Before the Court is the Report and Recommendation filed February 19, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 21.) Judge

Bryant notes that two different mailings from the Court to Halcomb have been returned marked “not here.”

In addition, Plaintiff has failed to keep the Court apprised of his current address and has failed to prosecute

this case as required the Federal Rules of Civil Procedure and the Local Rules of Court. Judge Bryant

recommends the petition be dismissed without prejudice.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, Plaintiff’s Petition for Habeas Corpus Relief pursuant to 28 U.S.C. § 2241 should be

and hereby is DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED, this 18th day of May 2020.




                                                   /s/Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
